DETAILED ACTION

Election/Restrictions
Applicant’s election of the embodiment of figures 1-2 in the reply filed on 02/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Hasegawa et al. (2013/0056714). 
a substrate 10a; 
a driving layer 110 disposed on the substrate; 
a conductive layer  21P and 114B disposed on the driving layer 110; and 
a light emitting unit 16 disposed on the conductive layer, the light emitting unit being electrically connected to the driving layer 110 by the conductive layer; 
wherein the conductive layer comprises a plurality of first recesses 114B or a plurality of through holes 114B.

Regarding claim 20, Hasegawa et al. teach in figure 22 and related text that the driving layer comprises a thin film transistor 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (2013/0056714).Regarding claim 16, Hasegawa et al. teach substantially the entire claimed structure, as applied to claim 15 above, including a bonding pad 21P disposed between the light emitting unit 16 and the conductive layer 114B.
Hasegawa et al. do not explicitly state do not explicitly state using pad 21P for bonding and wherein a portion of the bonding pad is disposed in the plurality of first recesses.  
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use pad 21P for bonding and to dispose a portion of the bonding pad in the plurality of first recesses in prior art’s device in order to provide external connectivity to the device and in order to simplify the processing steps of making the device, respectively. 

Regarding claim 18, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to dispose a solder between the bonding pad and the light emitting unit in prior art’s device in order to improve the structural integrity of the device.

Regarding claim 19, Hasegawa et al. teach in figure 22 and related text that the light emitting unit 16 comprises a conductive pad (14a or 14a2), and the solder, in the combined device, is disposed between the bonding pad and the conductive pad.

17 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (2013/0056714) in view of Chuang (10,068,861). Regarding claim 16, Hasegawa et al. teach substantially the entire claimed structure, as applied to claim 15 above, except having a top surface of the bonding pad comprises a plurality of second recesses.
Chuang teach in figure 1F and related text that a top surface of the bonding pad comprises a plurality of second recesses. 
Chuang and Hasegawa et al. are analogous art because they are directed to semiconductor devices comprising external connections and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hasegawa et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a top surface of the bonding pad to comprise a plurality of second recesses, as taught by Chuang, in prior art’s device, in order to improve the structural integrity of the device. 


Claims 1-2, 6-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (2013/0056714) in view of Lin et al. (2017/0345801). Regarding claim 1, Hasegawa et al. teach in figure 22 and related text an electronic device, comprising: 
a substrate 10a; 

an inorganic layer (layers 110 and/or 112) disposed on the driving layer, the inorganic layer comprising a through hole portion; and 
a light emitting unit 16 disposed on the inorganic layer, the light emitting unit being electrically connected to the driving layer by a bonding pad 21P; 
wherein a ratio of an area of the through hole portion overlapped with the bonding pad to an area of the bonding pad appears to be greater than or equal to 0.3 and less than or equal to 3 in a top view direction of the electronic device.

Hasegawa et al. do not explicitly state using pad 21P for bonding and wherein a ratio of an area of the through hole portion overlapped with the bonding pad to an area of the bonding pad is greater than or equal to 0.3 and less than or equal to 3 in a top view direction of the electronic device, and do not teach disposing an organic layer on the driving layer.
Lin et al. teach in figure 6 and related text disposing an organic layer 116 on the driving layer 115.
Hasegawa et al. and Lin et al. are analogous art because they are directed to light emitting semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hasegawa et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to dispose an organic layer on the driving layer, as 

Regarding the claimed limitations of using specific materials (an organic material), it is noted that substitution of materials is not patentable even when the substitution is new and useful.  Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.  
It is further held that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Note that a change in size is generally recognized as being within the level of ordinary skill in the art.   In re Rose, 105 USPQ 237 (CCPA 1955).
Note that although the drawings of a patent are not to scale, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 193 USPQ 332 (CCPA 1977).  

Regarding claim 2, in the combined device, the ratio is greater than or equal to 0.5.



Regarding claims 7 and 8, Hasegawa et al. teach in figure 22 and related text that a conductive layer 114B disposed in the through hole portion overlapped with the bonding pad, and wherein the conductive layer comprises a plurality of first recesses.

Regarding claim 9, Hasegawa et al. teach in figure 22 and related text that the bonding pad 21P is disposed between the light emitting unit 16 and the conductive layer 114B.  Hasegawa et al. do not explicitly state that a portion of the bonding pad is disposed in the plurality of first recesses.  
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to dispose a portion of the bonding pad in the plurality of first recesses in prior art’s device in order to simplify the processing steps of making the device. 

Regarding claim 11, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to dispose a solder between the bonding pad and the light emitting unit in prior art’s device in order to improve the structural integrity of the device.



Regarding claim 13, Hasegawa et al. teach in figure 22 and related text that the driving layer comprises a thin film transistor 11.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (2013/0056714) and Lin et al. (2017/0345801), as applied to the claims above, and further in view of Chuang (10,068,861).Regarding claim 10, Hasegawa et al. and Lin et al. teach substantially the entire claimed structure, as applied to the claims above, except teaching that a top surface of the bonding pad comprises a plurality of second recesses.
Chuang teach in figure 1F and related text that a top surface of the bonding pad comprises a plurality of second recesses. 
Chuang, Hasegawa et al. and Lin et al. are analogous art because they are directed to semiconductor devices comprising external connections and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hasegawa et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a top surface of the bonding pad to comprise a plurality of second recesses, as taught by Chuang, in prior art’s device, in order to improve the structural integrity of the device. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).








O.N.								/ORI NADAV/
2/12/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800